Title: To George Washington from William Livingston, 29 October 1782
From: Livingston, William
To: Washington, George


                  
                     Sir
                     Trenton 29 Ocr 1782
                  
                  I am honoured with your Excellencys Letter of the 29th instant; & cannot but flatter myself that the Legislature of this State, will, without hesitation, adopt the measure therein recommended—I am with the greatest esteem your Excellencys most obedient & very humble Servant
                  
                     Wil: Livingston
                     
                  
               